Title: Wetmore’s Minutes of the Trial: Essex Inferior Court, Newburyport, September 1771
From: Wetmore, William
To: 


       Caesar v. Taylor. Trespass for detention in slavery. Plea non cul. Besides the usual proof of liberty, the plaintiff brot witnesses to prove a contract between him and defendant that he shoud be free on payment of a sum of Money and that the money was partly paid and that the Time of payment is not yet expired.
       For defendant was read the province Law shewing negroes to be slaves and that they can’t be manumitted without first giving bond, which was not done in the present Case &c.
       But answerd by Plaintiff that the Province law doth not make any negroes slaves if it did it being contra. to Laws of God and reason must be void. And  error &c. about in different matters may make jus but not in essentials as life liberty &c.
      